[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10830         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 24, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                            D.C. Docket No. 4:10-cr-00077-RH-WCS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

LARRY KENDALL MANN,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (August 24, 2011)

Before CARNES, WILSON, and BLACK, Circuit Judges.

PER CURIAM:

         Larry Kendall Mann appeals, as part of his criminal judgment, the district

court’s order requiring the criminal forfeiture of his land under 21 U.S.C. § 853(a),
because he pleaded guilty to distributing oxycodone while in a camper located on

his land. Mann contends that the district court erred in finding that the camper

from which he sold the oxycodone was located on his land.

      “We review the district court’s findings of fact for clear error.” United

States v. Kennedy, 201 F.3d 1324, 1329 (11th Cir. 2000). “It is the exclusive

province of the judge in non-jury trials to assess the credibility of witnesses and to

assign weight to their testimony,” Hearn v. McKay, 603 F.3d 897, 904 (11th Cir.

2010) (alteration omitted), and “[w]e accord great deference to the district court’s

credibility determinations, ” United States v. Clay, 376 F.3d 1296, 1302 (11th Cir.

2004). The trier of fact is “free to choose among alternative reasonable

interpretations of the evidence,” United States v. Tampas, 493 F.3d 1291, 1298

(11th Cir. 2007), and its “choice between permissible views cannot be clear error,”

United States v. Ndiaye, 434 F.3d 1270, 1305 (11th Cir. 2006).

      Mann testified at the forfeiture hearing that the camper from which he made

the oxycodone sales was located on a right of way next to his land. Captain Ron

Rice, who participated in the controlled purchases, testified that the camper where

the sales took place was on Mann’s land. The district court’s decision to credit

Captain Rice’s testimony over Mann’s testimony was not clear error.

      AFFIRMED.

                                          2